Citation Nr: 1703317	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  08-08 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left shoulder disability after December 1, 2013.  

2.  Entitlement to a rating in excess of 10 percent for a right shoulder disability after December 1, 2013.  

3.  Entitlement to a rating in excess of 10 percent for a right hip disability after December 1, 2013.  

4.  Entitlement to a rating in excess of 10 percent for residuals of a traumatic brain injury (TBI), including posttraumatic stress disorder (PTSD), before April 18, 2008, in excess of 50 percent from April 18, 2008, in excess of 70 percent from October 23, 2008, and in excess of 50 percent from April 2, 2012.

5.  Entitlement to a total disability rating based on individual unemployability as the result of service-connected disability (TDIU).

ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the VA RO.  A September 2007 rating decision continued the existing 10 percent ratings of the Veteran's bilateral shoulder and right hip disabilities.  A December 2007 rating decision, in pertinent part, discontinued the individual ratings of the Veteran's bilateral shoulder and hip disabilities, and it instead granted service connection for fibromyalgia with a 40 percent rating.  The December 2007 rating decision additionally continued the existing 10 percent rating of the Veteran's PTSD.  A September 2008 rating decision granted service connection for a cognitive disorder due to a TBI, and it assigned a 50 percent rating based on the criteria applicable to PTSD effective April 18, 2008.  

A May 2013 rating decision proposed to sever service connection for fibromyalgia and instead provide separate 10 percent ratings for, in pertinent part, the Veteran's bilateral shoulder and right hip disabilities.  A September 2013 rating decision effectuated this proposal, severing service connection for fibromyalgia effective December 1, 2013, and assigning separate 10 percent ratings for the Veteran's bilateral shoulder and right hip disabilities as of that date.  The September 2013 rating decision, with regard to the Veteran's TBI and PTSD, denied a rating in excess of 50 percent before October 23, 2008, granted a 70 percent rating effective October 23, 2008, and assigned a 50 percent rating effective April 2, 2012.  

This appeal was previously before the Board in November 2014.   The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In order to clarify the issues now on appeal, the Board notes that in November 2014, it remanded the issue of entitlement to a rating in excess of 40 percent for fibromyalgia from June 13, 2007, to December 1, 2013, in order for the Agency of Original Jurisdiction (AOJ) to issue a statement of the case (SOC).  The AOJ issued an SOC in April 2015, and the Veteran did not perfect an appeal as to this issue.  Therefore, the issue of entitlement to a rating in excess of 40 percent for fibromyalgia from June 13, 2007, to December 1, 2013, is not on appeal.  Instead, the Board will decide only the propriety of entitlement to increased ratings for bilateral shoulder and right hip disabilities from December 1, 2013, as stated on the cover page of this decision.  


FINDINGS OF FACT

1.  After December 1, 2013, the Veteran's bilateral shoulder disability, at worst, is manifested by pain without limitation of motion or other functional impairment of the arm.

2.  After December 1, 2013, the Veteran's right hip disability, at worst, is manifested by pain without limitation of motion or other functional impairment of the right hip.

3.  Before October 23, 2008, the Veteran's residuals of TBI with PTSD results in symptoms no worse than occupational and social impairment with reduced reliability and productivity.

4.  From October 23, 2008, to April 1, 2012, the Veteran's residuals of TBI with PTSD results in symptoms no worse than level 2 impairment in at least one facet of cognitive impairment and occupational and social impairment with deficiencies in most areas.  

5.  Since April 2, 2012, the Veteran's residuals of TBI with PTSD results in symptoms no worse than level 2 impairment in at least one facet of cognitive impairment and occupational and social impairment with reduced reliability and productivity.

6.  Before April 2016, the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.

7.  Since April 2016, the Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  After December 1, 2013, neither the left nor the right shoulder disability meets the criteria for a rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5200-03 (2016).

2.  After December 1, 2013, the right hip disability does not meet the criteria for a rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5250-55 (2016).

3.  From June 14, 2007, to April 18, 2008, residuals of TBI with PTSD, meet the criteria for a 50 percent rating, but no greater.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Code 8045; 4.130, Diagnostic Code 9411 (2008).

4.  Between April 19, 2008, and October 23, 2008, residuals of TBI with PTSD do not meet the criteria for a rating in excess of 50 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Code 8045; 4.130, Diagnostic Code 9411 (2008).

5.  From October 23, 2008, to April 1, 2012, residuals of TBI with PTSD do not meet the criteria for a rating in excess of 70 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Code 8045; 4.130, Diagnostic Code 9411 (2016).

6.  Since April 2, 2012, residuals of TBI with PTSD do not meet the criteria for a rating in excess of 50 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Code 8045; 4.130, Diagnostic Code 9411 (2016).

7.  For the period prior to April 1, 2016, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2016).

8.  For the period from April 1, 2016, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  The Veteran received all appropriate notice in July 2007, February 2013, and September 2013.  Furthermore, the Veteran has not alleged that prejudice resulted from any notice error either on appeal or otherwise.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records, including VA treatment records, private treatment records, and records from the Social Security Administration (SSA) have been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran has been provided with a number of VA examinations.  The Veteran received examinations addressing his bilateral shoulder disability and right hip disability in May 2015.  The Veteran received examinations addressing his TBI and PTSD in September 2007, May 2008, September 2008, November 2008, June 2009 (with a September 2009 addendum), April 2012, and May 2015.  Upon review of these examination reports, the Board finds that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of this examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined to participate in such hearing.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2016).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2016); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2016).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2016).  

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  

Bilateral Shoulders

The Veteran filed his claim of entitlement to an increased rating for a bilateral shoulder disability in June 2007.  As discussed in the Introduction, the Veteran's bilateral shoulder disability was rated under the Diagnostic Code applicable to fibromyalgia from the Veteran's date of claim until December 1, 2013, and the Veteran has not perfected an appeal of this rating to the Board.  From December 1, 2013, each of the Veteran's shoulders is rated 10 percent disabling by analogy under the Diagnostic Code applicable to impairment of the clavicle or scapula.  Thus, the Board's analysis will address whether the Veteran is entitled to ratings in excess of 10 percent for a left and right shoulder disability at any time from December 1, 2013.  

Turning to the facts in this case, the Veteran underwent a VA examination in May 2015, at which time the Veteran denied having shoulder joint pain.  Instead, the Veteran indicated that his pain was located posterior to the shoulders beneath the scapulae.  The Veteran's pain level ranged from 1/10 to 5-6/10.  The Veteran indicated that flare-ups were usually due to physical work, but he could not specify what sort of physical work caused a flare-up.  While the examiner acknowledged the Veteran's reports of experiencing flare-ups, the examiner also noted that the Veteran's medical records showed no emergent or orthopedic treatment for shoulder complaints. 

The Veteran had a normal range of motion in both shoulders, without pain with weight bearing, objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, or crepitus.  Repetitive motion testing did not result in additional functional loss or loss of motion.  The examiner found that pain, weakness, fatigability, and incoordination did not significantly limit the Veteran's functional ability with repeated use over time or with flare-ups.  The Veteran had normal muscle strength without atrophy or ankylosis.  The Veteran did not have a rotator cuff disability, nor was there shoulder instability, dislocation, or labral pathology.  There was no clavicle, scapula, acromioclavicular joint, or sternoclavicular joint disability.  The Veteran did not have an impairment of the humerus.  Diagnostic testing revealed no arthritis or other significant findings.  

Turning now to an evaluation of the most appropriate rating for the Veteran's bilateral shoulder disabilities, Diagnostic Codes 5200 through 5203 address impairment of the shoulder and arm.  38 C.F.R. § 4.71a (2016).  Diagnostic Code 5200, applicable to ankylosis of the scapulohumeral articulation, does not apply because the Veteran has not demonstrated ankylosis of either arm at any time.  Indeed, the Veteran has consistently shown movement in the bilateral shoulders since December 1, 2013.  

Under Diagnostic Code 5201, which is applicable to a limitation of motion of the arm, a 20 percent disability rating applies to arm motion limited to the shoulder level in either the major or minor extremity.  A 30 percent disability rating applies to motion limited midway between the side and shoulder level for the major extremity, and a 20 percent disability rating applies for the minor extremity.  A maximum 40 percent disability rating applies to limitation of motion of the arm to 25 percent from the side for the major extremity, and a 30 percent disability rating applies to the minor extremity.  38 C.F.R. § 4.71a (2016).  A Veteran is only entitled to a single disability rating under this diagnostic code for each arm that suffers from limited motion at the shoulder joint.  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).

The Veteran has shown a normal range of motion in the shoulders since December 2013.  In reviewing the evidence, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2016).  The Board accepts the Veteran's competent and credible assertions that his shoulder disability causes him to experience pain, and the Veteran has been awarded with his current 10 percent ratings based in part on those assertions.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Diagnostic Code 5202, applicable to impairment of the humerus, does not apply because the Veteran has not shown symptoms such as malunion, recurrent dislocation, fibrous union, nonunion, or loss of head of the humerus.  

Each of the Veteran's shoulders is currently rated by analogy under Diagnostic Code 5203, applicable to impairment of the clavicle or scapula.  The Board acknowledges that the Veteran is entitled to his existing 10 percent ratings under this Diagnostic Code in recognition that pain in his shoulders associated with healed injury is entitled to at least the minimum compensable rating for the joints.  38 C.F.R. § 4.59 (2016).  With that said, a rating in excess of 10 percent is unavailable under Diagnostic Code 5203 because the Veteran's symptoms are not analogous to nonunion or dislocation of the clavicle or scapula.

In sum, the Board concludes that since December 1, 2013, the overall manifestations of the Veteran's bilateral shoulder disability demonstrate a degree of functional loss most nearly approximating the criteria for the currently-assigned 10 percent ratings.

Right Hip

The Veteran filed his claim of entitlement to an increased rating for a right hip disability in June 2007.  As discussed in the Introduction, the Veteran's right hip disability is rated under the Diagnostic Code applicable to fibromyalgia from the Veteran's date of claim until December 1, 2013, and the Veteran has not perfected an appeal of this rating to the Board.  From December 1, 2013, the Veteran's right hip disability is rated 10 percent disabling by analogy under the Diagnostic Code applicable to impairment of the femur.  Thus, the Board's analysis will address whether the Veteran is entitled to a rating in excess of 10 percent for a right hip disability at any time from December 1, 2013.  

Turning to the facts in this case, the Veteran underwent a VA examination in May 2015, at which time the Veteran reported experiencing pain in his right hip that radiated from the buttocks and iliac crest to the lateral thigh.  The Veteran indicated that his pain flared to a severity of 8/10.  The Veteran could not identify specific actions that triggered a flare-up, but he stated that flare-ups could occur with motion such as getting out of bed.  The Veteran could not specify how long flare-ups lasted.  

The Veteran did not report having functional loss or impairment.  The Veteran's range of motion in the right hip was normal without evidence of pain with weight bearing, localized tenderness or pain on palpation of the joint or associated soft tissue, or crepitus.  Repetitive motion testing did not result in additional functional loss or loss of motion.  The examiner found that pain, weakness, fatigability, and incoordination did not significantly limit the Veteran's functional ability with repeated use over time or with flare-ups.  The Veteran had normal muscle strength without atrophy or ankylosis.  The Veteran did not have malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  Diagnostic testing revealed no arthritis or other significant findings.  

Turning now to an evaluation of the most appropriate rating for the Veteran's right hip disability, Diagnostic Codes 5250 through 5255 address impairment of the hip and thigh.  38 C.F.R. § 4.71a (2016).  Diagnostic Code 5250, applicable to ankylosis of the hip, does not apply because the Veteran has not demonstrated ankylosis of the right hip at any time.  Indeed, the Veteran has consistently shown movement of the right hip since December 1, 2013.  

Diagnostic Codes 5251, 5252, and 5253, applicable, respectively, to impairment of thigh extension, impairment of thigh flexion, and impairment of abduction, adduction, and rotation of the thigh, do not apply, because the Veteran has demonstrated full motion of the right hip and thigh since December 1, 2013.  In reviewing the evidence, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2016).  The Board accepts the Veteran's competent and credible assertions that his right thigh disability causes him to experience pain, and the Veteran has been awarded with his current 10 percent rating based in part on those assertions.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Diagnostic Code 5254, applicable to flail joint of the hip, does not apply because the Veteran has not shown flail joint of the right thigh.  

The Veteran's right thigh is currently rated by analogy under Diagnostic Code 5255, applicable to impairment of the femur.  The Board acknowledges that the Veteran is entitled to his existing 10 percent rating under this Diagnostic Code in recognition that pain in the right hip associated with healed injury is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  With that said, a rating in excess of 10 percent is unavailable under Diagnostic Code 5255 because the Veteran's symptoms are not analogous to malunion of the femur with moderate or worse hip disability, fracture of the surgical neck of the femur with false joint, or fracture of the shaft or anatomical neck of the femur.  While the Board acknowledges that the term "moderate" is not defined in the rating criteria, upon close examination of the record, the Board cannot find that the Veteran's right hip symptoms since December 2013 are moderate or worse in severity.  Indeed, during the Veteran's May 2015 examination, he denied experiencing functional loss or impairment associated with his right hip disability.  

In sum, the Board concludes that since December 1, 2013, the overall manifestations of the Veteran's right hip disability demonstrate a degree of functional loss most nearly approximating the criteria for the currently-assigned 10 percent rating for the Veteran's disability.

Residuals of a TBI, to Include PTSD

By way of background, the Veteran filed his claim of entitlement to an increased rating for PTSD in June 2007.  A December 2007 rating decision continued the Veteran's existing 10 percent disability under Diagnostic Code 9411, applicable to PTSD.  A September 2008 rating decision granted service connection for a TBI, and it rated the Veteran's condition based on the Veteran's psychiatric symptoms, increasing the Veteran's rating under Diagnostic Code 9411 to 50 percent effective April 18, 2008.  A September 2013 rating decision denied a rating in excess of 50 percent before October 23, 2008, granted a 70 percent rating effective October 23, 2008, and again assigned a 50 percent rating effective April 2, 2012.  The Veteran contends that he is entitled to greater ratings.  

The criteria for rating  TBI were revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5) (2016).  For claims received by VA before that effective date, a Veteran is to be rated under the old criteria for any periods prior to October 23, 2008 but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  See VBA Fast Letter 8-36 (October 24, 2008). 

Before October 23, 2008, Diagnostic Code 8045 provided that TBI resulting in purely neurological disabilities such as hemiplegia, epileptiform seizures, and facial nerve paralysis, were to be rated under the Diagnostic Codes specifically dealing with such disabilities, with the use of a hyphenated diagnostic code (for example, 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, recognized as symptomatic of brain trauma, were to be rated as no greater than 10 percent disabling under Diagnostic Code 9304.  This 10 percent rating was not to be combined with any other rating for disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable absent a diagnosis of multi-infarct dementia associated with brain trauma.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  

When multi-infarct dementia associated with brain trauma was shown, the following rating criteria from the General Rating Formula for Mental Disorders, applied: 

	10 percent: occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

30 percent: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

50 percent: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

70 percent: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  

100 percent: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  

38 C.F.R. § 4.130, General Rating Formula for Mental Disorders

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130 (2015).  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning a disability rating.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2016).  

As of October 23, 2008, Diagnostic Code 8045 provides for three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).

Cognitive impairment involves decreased memory, concentration, attention, and executive functions of the brain.  The term "executive functions" includes goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when such actions are not productive.  Cognitive impairment is evaluated according to the table entitled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the table entitled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Any residual with a distinct diagnosis, however, may be evaluated under another diagnostic code, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  When there is a diagnosis of a mental disorder, emotional and behavioral dysfunction is to be evaluated under the General Rating Formula for Mental Disorders.  In this case, however, the Veteran has not been diagnosed with a mental disorder; the Board will thus not consider whether a greater rating is available under the General Rating Formula for Mental Disorders.  

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  Residuals not listed above that are reported on an examination report are to be evaluated under the most appropriate diagnostic code.  Each condition shall be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and each separately rated condition shall be combined under 38 C.F.R. § 4.25.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 facets of TBI related to cognitive impairment and subjective symptoms.  These 10 facets are as follows: (I) Memory, attention, concentration, and executive function; (II) Judgment; (III) Social interaction; (IV) Mental orientation; (V) Motor activity (impact on motor and sensory systems); (VI) Visual and spatial orientation; (VII) Subjective symptoms; (VIII) Neurobehavioral effects; (IX) Communication; and (X) Consciousness.

This table provides criteria for levels of impairment for each facet, ranging from 0 to 3, and a fifth level, the highest level of impairment, labeled "total."  A 100 percent evaluation is to be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation based on the level of the highest facet is to be assigned as follows: if the highest facet is 0, then a 0 percent evaluation applies; if the highest facet is 1, then a 10 percent evaluation applies; if the highest facet is 2, then a 40 percent evaluation applies; if the highest facet is 3, then a 70 percent evaluation applies.  For example, a 70 percent evaluation is to be assigned if 3 is the highest level of evaluation for any facet. 

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, VA cannot assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, VA is to assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  If, however, the manifestations are clearly separable, VA is to assign a separate evaluation for each condition.  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

The term "instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045. 

Facts and Analysis Before October 23, 2008

The Veteran claims that he is entitled to a rating in excess of 10 percent before April 18, 2008, and in excess of 50 percent from April 18, 2008, to October 23, 2008.  

Turning to the facts in this case, the Veteran filed his claim of entitlement to an increased rating in June 2007.  The Veteran underwent a VA examination in July 2007, at which time the examiner noted that the Veteran "presented well socially and was quite pleasant to interview."  The Veteran had no unusual behaviors or mannerisms, he maintained good eye contact, and his voice was normal in tone and pace.  The Veteran's grooming and hygiene were satisfactory.  The Veteran's affect was full and appropriate.  The Veteran described his underlying mood as mildly anxious but mostly euthymic.  The examiner noted no impairment of concentration or attention span.  The Veteran's psychomotor activity was within normal limits, and his memory was intact.  The Veteran's thinking was logical and goal-oriented.  

The Veteran reported that he worked at a restaurant and a video store, and he was attempting to complete an associate's degree online.  The Veteran's grades were "okay," and he hoped to get a degree in human services because he enjoyed working with others.  The Veteran self-reported that his primary limitations in the workplace were secondary to his pain issues, and he got along well with people at work.  

The Veteran had been married for two years, and both the Veteran and his spouse reported that the marriage was good.  The Veteran did not have children.  The Veteran reported that he had friends and a good relationship with his family.  The Veteran enjoyed spending time with friends and engaging in activities such as playing games and watching movies.  The Veteran reported that he got along well with people in general.  The Veteran had not sought psychiatric care for the past six months, and he had no history of psychiatric hospitalizations.  The Veteran took Bupropion as a smoking cessation tool rather than as an antidepressant.  

The Veteran reported experiencing symptoms such as nightmares and night sweats.  The Veteran experienced hypervigilance, and he preferred to sit near windows.  The Veteran watched strangers closely, had an exaggerated startle response and intrusive thoughts.  The Veteran indicated that he felt uncomfortable talking about his in-service traumas and watching news about the war in Iraq.

The examiner diagnosed the Veteran with mild PTSD resulting in decreased work efficiency only during periods of significant stress, and he assigned a GAF score of 65.  The Veteran was able to work well with others both professionally and socially.  The examiner indicated that the Veteran was intellectually capable and did not have difficulty understanding, remembering, and carrying out detailed directions.  The examiner indicated that the Veteran's stress tolerance might be slightly reduced because the Veteran described having a tendency to withdraw under the impact of stress.  Despite this limitation, the Veteran was able to engage in normal activities of daily living.

In August 2007, the Veteran complained of poor sleep and an increasingly depressed mood.  In a separate record from August 2007, it was noted that the Veteran had begun using antidepressant medication approximately three weeks earlier.  The Veteran described experiencing a feeling that "there was no use, and he could die", but he had no specific suicidal intent.  The Veteran experienced symptoms of social withdrawal, irritability, and a depressed mood.  The Veteran described experiencing anxiety in the form of hypervigilance, an exaggerated startle reaction, and nightmares.  The Veteran complained of poor concentration.  The Veteran indicated that he had married his wife in 2005; they had no children.  The Veteran worked at a restaurant and took online classes.  The clinician assigned the Veteran a GAF score of 55.  

In October 2007, the Veteran reported having nightmares and anxiety.  The Veteran received social support from his spouse, his mother, and his church.  The Veteran worked at a restaurant and was continuing to pursue an online degree in human service management.  The Veteran reported that he had thoughts of suicide, but he indicated that he would never follow through with such thoughts.  In November 2007, the Veteran reported that his marriage was better.  

In April 2008, a clinician found the Veteran to be capable of managing his financial affairs.  The clinician found that the Veteran had no evidence of mental incompetency that would prevent him from managing his benefit payments in his best interest.  The Veteran was pursuing an online college degree, and his coursework required good memory and focus.  The Veteran's orientation, registration, attention, calculation, recall, and language were all 100 percent.  The clinician did not identify problems with memory, concentration, attention, information processing, aggressiveness, or decreased spontaneity.  The Veteran was pleasant, cooperative, and calm without visible aggressiveness or irritation.  

In May 2008, the Veteran complained of increasing problems with memory and focus.  While the Veteran complained of poor sleep, he did not attribute such sleep difficulty to psychiatric symptoms.  The Veteran worked as a manager at a restaurant and attended school full time.  The Veteran had been married for three years, and the Veteran reported that he interacted with friends and family members.  The Veteran reported that he was frequently late to work as the result of sleep deprivation.  The clinician indicated that the Veteran had reduced reliability and productivity due to PTSD signs and symptoms.  The Veteran was frequently late for work due to sleep deprivation caused by his arousal symptoms.  The Veteran washed dishes and smoked instead of engaging in managerial tasks due to his arousal symptoms.  The Veteran was underemployed, but reported that he was "really enjoying" his work.  The Veteran's arousal symptom of loss of concentration was significant and caused problems with his academic studies.  The clinician assigned the Veteran a GAF score of 55. 

The Veteran reported that his spouse left him in June 2008.  In July 2008, the Veteran fell asleep while driving his car and had a car accident.  In August 2008, the Veteran was noted to have a mild cognitive disorder, and a psychologist opined that the Veteran had signs and symptoms that were transient or mild, decreasing work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The Veteran reported that he failed two classes, but he was able to pass them after taking them a second time.  

Turning now to an application of the relevant laws and regulations to the facts in the instant case, the Board concludes that before October 23, 2008, the weight of the evidence of record demonstrates that the Veteran showed occupational or social impairment consistent with a 50 percent rating since the time of his June 2007 claim.  With that said, while the Board acknowledges that the results of a July 2007 examination are arguably of less severity the symptoms associated with a 50 percent rating, the results of an August 2007 treatment record are indeed consistent with such a rating.  The August 2007 treatment record further suggested that the Veteran's symptoms had continued with the same severity for some time before, noting, for example, that the Veteran had been taking antidepressant medications for at least three weeks.  Thus, the Board will afford the Veteran with the benefit of the doubt and find that a single 50 percent rating should apply from the time of the Veteran's June 2007 claim for benefits.  

The evidence does not, however, demonstrate occupational or social impairment consistent with a rating greater than 50 percent at any time from the Veteran's June 2007 claim for benefits until October 23, 2008.

With regard to the Veteran's occupational impairment, the evidence before October 23, 2008, does not show the total occupational impairment that is associated with a 100 percent disability rating or the occupational impairment with deficiencies in most areas that is associated with a 70 percent disability rating.  

In support of this finding, the Board notes that during this time, the Veteran's occupational history shows that he was able to simultaneously balance both schoolwork and employment, with a clinician indicated that the Veteran "work[ed] well" (June 2007), though he was possibly "underemployed" while attending school full-time (May 2008).  Thus, the Board finds that before October 23, 2008, the evidence shows an occupational history characterized by the effective balancing of the demands of school and work with some sense of underemployment while attending school.  The Board cannot find that this occupational history is consistent with a finding that the Veteran suffers from either total occupational impairment or impairment with deficiencies in most areas that would be associated with a 70 percent disability rating or greater.  

To that end, the Board notes that clinicians during this time consistently found the Veteran to be able to handle money, pay bills, and manage his own financial affairs.  Indeed, no clinician has found the Veteran to be occupationally impaired to the degree contemplated by a 70 percent disability rating or greater.  Indeed, in June 2007 and August 2008, clinicians found that the Veteran's symptoms resulted in decreased work efficiency would occur only during periods of significant stress.  In May 2008, a clinician noted that the Veteran had reduced reliability and productivity due to PTSD signs and symptoms.  None of these characterizations, which at worst suggest a "moderate" impairment in occupational functioning, is consistent with a disability rating greater than the 50 percent rating that is currently assigned.

With that said, the Board's determination does not diminish the seriousness of the occupational impairment that the Veteran has experienced as a result of his psychiatric symptoms.  Indeed, the record shows that the Veteran was often late for work as a result of his difficulty sleeping and other arousal symptoms.  The Veteran reported occasional difficulties in motivation and concentration.  Indeed, the Veteran's PTSD symptoms doubtlessly have a significant impact on his occupational functioning, and it is because of these symptoms that the Veteran has been awarded a 50 percent disability rating before October 23, 2008.  Of note, a 50 percent rating contemplates difficulty in establishing and maintaining effective work and social relationships.  For the reasons set forth above, however, and even acknowledging the significance of the Veteran's symptoms, the Board cannot find that the Veteran's degree of occupational impairment approximates the symptoms associated with a 70 percent disability rating or greater.  

Similarly, with regard to the Veteran's social impairment, the Veteran has not, before October 23, 2008, shown the total social impairment that is associated with a 100 percent disability rating or the social impairment with deficiencies in most areas that is associated with a 70 percent disability rating.  

In support of this finding, the Board notes that during this time, the record shows that the Veteran generally had good relationships with his spouse, family, and coworkers.  The Veteran was married until June 2008; before that time, the Veteran reported that his marriage was "good" (June 2007),  supportive (October 2007), and "better" (November 2007).  The Veteran otherwise consistently reported that he got along well with friends and family socially.  While the Board acknowledges the ending of the Veteran's marriage in June 2008, the Board cannot find that the Veteran's self-reported satisfaction with his social relationships is consistent with the inability to establish and maintain effective relationships that is associated with a rating of 70 percent or greater for the Veteran's PTSD.

Furthermore, no clinician has found the Veteran to be socially impaired to the degree contemplated by a 70 percent disability rating or greater.  In June 2007, a clinician found that the Veteran had good social skills, and that the Veteran was able to work well with others socially.  The clinical characterizations of the Veteran's social impairment are not consistent with a disability rating greater than the 50 percent rating that is currently assigned for the Veteran's PTSD symptoms.

With that said, the Board acknowledges that Veteran has reported social difficulties, such as irritability, fighting, fleeting suicidal ideation, and the break-up of his marriage.  The Board acknowledges that the Veteran's PTSD symptoms doubtlessly have a significant impact on his social functioning, and it is because of these symptoms that the Veteran has been awarded a 50 percent disability rating throughout the appeal.  For the reasons set forth above, however, and even acknowledging the significance of the Veteran's reported social difficulties, the Board cannot find that the Veteran's degree of social impairment approximates the symptoms associated with a 70 percent disability rating or greater.  

While suicidal ideation is a symptom that is specifically enumerated within the schedular rating criteria for a 70 percent rating, applicable case law explains that it is not simply the presence of a symptom, but the impact that symptom has on the Veteran's social and occupational functioning.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Here, while the record shows that the Veteran may have had sporadic instances of fleeting suicidal ideation, the evidence of record clearly shows the Veteran maintaining significant social and occupational functioning throughout the course of his appeal.  The Veteran also consistently denied experiencing suicidal intent in association with this suicidal ideation.  The suicidal ideation simply was not shown to so impact the Veteran that it could be said that he had occupational and social impairment, with deficiencies in most areas during any quantifiable period on appeal. 

In making this determination, the Veteran's GAF scores, generally ranging from 55 to 65, have been considered.  The Board finds that these scores, which are reflective of moderate symptoms at worst, and particularly when considered along with the symptoms contained in the associated clinical reports, are inconsistent with a disability rating in excess of the currently-assigned 50 percent rating.  

Accordingly, while the Board finds that the Veteran is entitled to a single 50 percent rating from the time he filed his claim for an increased rating in June 2007, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 50 percent at any time from June 2007 to October 23, 2008.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis On and After October 23, 2008

The Veteran contends that he is entitled to a rating in excess of 70 percent from October 23, 2008 to April 1, 2012, and to a rating in excess of 50 percent from April 2, 2012. 

The Veteran underwent an examination in November 2008, at which time the Veteran reported that his spouse left him in June 2008.  The Veteran reported that in July 2008 he fell asleep while driving his car and had a car accident.  The Veteran had been unemployed for about three weeks after quitting his job.  The Veteran reported that he had been making mental errors while employed as a manager, forgetting things, miscalculating labor, making counting errors, and forgetting to do everyday activities.  The Veteran was living in a house with his girlfriend, his brother, and another couple.  The Veteran reported that he forgot dates, appointments, and bills, and he had lost his wallet three times.  The Veteran complained of a markedly diminished interest in participating in activities.  The Veteran was less social, had given up hunting, had given up activities that involved crowds, and he had no contact with his pre-war friends.  The clinician indicated that the Veteran had experienced the same level of symptoms for over a year, and such symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.   The Veteran lost his marriage, was estranged from his siblings, and quit his job at least in part due to his re-experiencing, avoidant, mood alterations, and arousal symptoms.  The Veteran's PTSD signs and symptoms resulted in deficiencies in most areas, including work, school, family relations, judgment, and mood.  The clinician assigned the Veteran a GAF score of 50.  

In December 2008, a clinician noted that the Veteran had strong connections to family and community supports.  The Veteran indicated that he had quit his job as a result of difficulty concentrating.  The evidence indicates that he met his current spouse when she was a waitress at the restaurant that he managed; they married in April 2009.  

The Veteran underwent a VA examination in June 2009, at which time the examiner noted that the Veteran had a moderate impairment of memory, attention, concentration, and executive functions resulting in moderate functional impairment.  The Veteran had moderately impaired judgment, and his social interaction was occasionally inappropriate.  The Veteran was occasionally disoriented to one of four aspects of orientation, in that he forgot appointments.  The neurobehavioral effects of the Veteran's TBI could not be separated from the signs and symptoms of his co-existing PTSD.  The clinician assigned the Veteran a GAF score of 50.  The Veteran was able to handle funds due to him.  The Veteran's psychiatric symptoms resulted in deficiencies in most areas, including work, school, family relations, judgment, thinking, and mood.

In September 2009, a clinician opined that the Veteran had one or more neurobehavioral effects that frequently interfered with workplace interaction, social interaction, or both, but that did not preclude them.  The examiner noted that the Veteran had the symptoms of irritability, a lack of empathy, and inflexibility.  

In a January 2010 psychological evaluation conducted in association with the Veteran's claim for SSA benefits, the Veteran cited pain and insomnia as his primary impediments to working.  It was noted that the Veteran worked as the manager of a restaurant from 2005 to 2008.  The Veteran then worked as a security guard for one and a half months, but the business went bankrupt.  The clinician indicated that the Veteran felt dysphoria and survivor's guilt.  The Veteran had a generalized anxiety with intrusive recollections of traumatic events.  The Veteran was well-related to others, demonstrating empathy.  The Veteran was psychologically-minded and possessed a positive capacity for insight.  The Veteran's social judgment was intact.  The Veteran complained of estrangement from others, believing that others could not appreciate his experiences and how they affected him.  

The Veteran lived in a rented home with his spouse and 18-month son.  The Veteran arose in the morning, cooked, did dishes, and managed his son.  A neighbor friend helped with heavy work such as mowing the lawn and shoveling the walk.  The Veteran read science fiction and drew.  Although the Veteran had friends in the past and socialized with coworkers while he was employed, he was at the time of the evaluation less socially active.  The Veteran spoke with a military friend over the phone, and he watched movies in the evening.  

The clinician indicated that the Veteran was able to manage his activities of daily living without limitation due to psychological factors.  The Veteran's social functioning, with respect to his work behavior, was less than markedly limited.  The Veteran was pleasant, well-related, and seemingly tolerant, allowing interactions with coworkers, supervisors, and the public.  The Veteran avoided certain social situations due to his PTSD, but the avoidance was not likely to affect most work situations.  Attention, pace, and persistence were not affected by psychological factors to a substantial extent.  Deterioration in work and work like settings was said to have occurred because of physical and not psychological forces.  The Veteran could manage money on his own.  

In October 2010, the Veteran indicated that he was experiencing increased panic attacks and depression.  The Veteran indicated that he was occasionally unable to answer the telephone or be around people.  The Veteran had an 18-month son who kept him active and happy.  The Veteran had suicidal ideation occasionally without plan or intent.  The Veteran was unemployed.  The clinician assigned the Veteran a GAF score of 53.  The Veteran reported that he was most recently employed a year ago working as a security guard for a casino, but his employment ended when the casino closed.  

In January 2011, a clinician assigned the Veteran a GAF score of 54.  The Veteran indicated that he had been employed a year ago as a security guard for a casino before it closed.  The Veteran indicated that his wife was a "huge support".  The Veteran's son brought him "a lot of joy".  The Veteran played with his son, played computer games, read, watched movies, studied the Bible, and walked every night with his wife.  The Veteran's grandparents lived with him and helped with childcare.  The Veteran indicated that he was "doing pretty good," and had contact with a friend from service.  

The Veteran underwent a VA examination in April 2012, at which time the examiner assigned the Veteran a GAF score of 56.  The examiner found that the Veteran's symptoms produced occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran was divorced and remarried in 2008.  The Veteran had two children and was "very happy".  The Veteran was "OK" with his family of origin.  The Veteran indicated that he attended college online following his separation from service, but he started failing his courses by 2008 and could not continue with interest or focus.  The Veteran was employed as a variable-hours shift manager at a restaurant, and he wanted to become the manager of the restaurant.  The Veteran had not canceled or left work for psychiatric reasons during the past year.  The Veteran could work through moderate distractions from symptoms with brief breaks.  The Veteran wanted to take training in the ministry either as a hobby or career.  

The Veteran experienced recurrent or distressing dreams, and intense psychological distress at exposure to internal or external cues.  The Veteran undertook efforts to avoid thoughts, feelings, conversations, or activities associated with the trauma.  The Veteran felt detached from others.  The Veteran had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and hypervigilance.  The duration of the Veteran's symptoms was greater than one month and caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran's symptoms included depressed mood, anxiety, panic attacks that occurred weekly or less often, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran's anxiety had been the same since the last few months, when the Veteran had been experience massive spontaneous daily panic attacks.  The panic attacks were immobilizing for approximately ten minutes, then the Veteran would resume work.  The Veteran was capable of managing his financial affairs.  The examiner noted that the Veteran had no significant severe personality disorder, but he had strongly reclusive tendencies.  The examiner indicated that there was "no concrete evidence" that the Veteran's symptoms had improved or worsened since the last examination.  

In an April 2012 examination addressing the Veteran's TBI symptoms, an examiner noted that the Veteran complained of poor incidental memory.  The Veteran's attention was "not a big problem," and he had problems with concentration.  The Veteran complained of depression, irritability, anxiety, and restlessness.  The Veteran was employed as a shift manager at a restaurant.  

In May 2012, an examiner noted that the Veteran's cognitive difficulties in the areas of attention and concentration appeared to have improved and were at that time only borderline in nature.  The Veteran's cognitive difficulties suggested mild or transient impairment of occupational and social functioning.  In combination with the Veteran's PTSD symptoms, the Veteran's overall impairment was one of reduced reliability and productivity.  The Veteran indicated that he had married in 2008, had two kids, and was "very happy".  The examiner indicated that objective evidence on testing showed a mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  The Veteran had mildly impaired judgment: for complex or unfamiliar decisions, the Veteran was occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  The Veteran had one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both, but did not preclude them.  Upon review of the Veteran's subjective complaints and neuropsychological testing, the examiner indicated that overall, the Veteran's cognitive and neuropsychological functions were in the normal range with the possible exception of borderline problems in attention/concentration or executive functioning.

In November 2012, the Veteran complained of increasing symptoms of PTSD and panic attacks, which erupted sometimes at work with increased depression.  The Veteran complained of depression, nightmares, sleep disturbance, a heightened startle response, and hypervigilance.  The Veteran reported that he lived independently with his spouse and two sons.  The Veteran's spouse was his main support, and he tried to spend time with his siblings each week.  The Veteran's parents had just moved closer to him, so he anticipated spending more time with them.  The Veteran reported that he had worked in a restaurant from 2005-2008, then cut firewood "for a while," did security at a casino with his spouse, and began working at a restaurant again in 2010.  The Veteran was a manager and enjoyed being around customers.  The examiner assigned the Veteran with a GAF score of 60.  

In December 2012, a clinician noted that the Veteran and his spouse appeared to have a good relationship.  The Veteran reported that he enjoyed the holidays and planned to spend more time with family.  The Veteran and spouse were enjoying their home, which was now empty after they began "setting better boundaries".  The Veteran's children were spending more time with their cousins.  The Veteran was working fewer hours as a result of the time of year, but he and his spouse were paying bills.  

In February 2013, the Veteran reported that he had been seeing his sick mother weekly, and he and his spouse took primary responsibility in caring for his mother.  The Veteran reported that work was going well, and he was being recognized for his enthusiasm and ideas.  The Veteran indicated that he was doing well financially, and he was seeking a larger home.  In April 2013, the Veteran reported that his marriage was going well, he was working a lot, and his children were doing well.  The Veteran's PTSD symptoms increased with increased stress.  In June 2013, it was noted that the Veteran was experiencing stress regarding his mother's health.  The Veteran was noted to have a good relationship with his spouse, and his job was "going okay".  In November 2013, the Veteran reported that he had changed positions at work and served at that time as a manager.  

In January 2014, the Veteran was employed at a restaurant and had to stand for hours as part of his job.  The Veteran's spouse was his caregiver.  In September 2014, a clinician, following a home visit, noted that the Veteran's home was cluttered, and there were many bags of garbage adjacent to the home.  The Veteran and his spouse indicated that they had been overwhelmed with the responsibilities of work and children.  The Veteran indicated that he had worked for a restaurant for nine years, and he did not want to give up his job.  The Veteran's supervisor did not understand the Veteran's need for breaks.  The Veteran indicated that his stepfather lived nearby and provided good support.  

In March 2015, the Veteran reported that he worked at a casino, and he felt less stress than when he worked at a restaurant.  In April 2015, the Veteran reported that he had been married to his current wife for six years, and he had two sons.  The Veteran was fairly close with his five siblings.  The Veteran reported that he worked for a restaurant from 2006 to 2014 and advanced to manager.  The Veteran had worked for a casino since the summer of 2014 and was "doing well".  The Veteran denied experiencing significant depression, but he indicated he was very low energy.  Medications helped to decrease the Veteran's anxiety.  The Veteran complained of almost constant mental fogginess and difficulty with short term memory.  The clinician assigned the Veteran a GAF score of 58.  

The Veteran underwent an additional VA examination in May 2015, at which time the examiner found that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms
controlled by medication.  The Veteran reported that he was married and had two sons.  The Veteran reported that he was "not at odds" with his siblings.  The Veteran's interests included the outdoors, camping, tinkering, building, reading, writing, watching movies, drawing, hiking, and engaging in outdoor activities with his spouse.  The Veteran reported that his friends came to visit at his house every day or every other day.  The Veteran reported that he had a good relationship with his friends, wife, and children, and he reported that he was "usually really good with people".  

The Veteran reported that following service, he had a job at a restaurant for eight years and was working his way towards becoming a manager.  The Veteran reported that he left this job approximately a year ago, and he indicated that he was currently employed as an assistant manager at a casino.  The Veteran reported that he worked 30 hours weekly and enjoyed the work.  The Veteran indicated that he experienced nightmares a couple times weekly.  The Veteran reported that he had previously experienced suicidal ideation, but he never had suicidal intent.  The Veteran complained of forgetfulness.  

The clinician indicated that the Veteran had anxiety, chronic sleep impairment, and mild memory loss.  The Veteran was found to be capable of managing his financial affairs.  The examiner indicated that the Veteran's current findings were consistent with the findings of the July 2007 examiner, and the Veteran's symptoms had improved since the April 2012 examination.  

With regard to the Veteran's social and occupational functioning, the Veteran drove himself to the examination and had no difficulty driving himself.  The Veteran reported having good family and work relationships.  The Veteran did not have difficulty finding the clinic or answering questions.  The Veteran identified some concentration difficulty at work when he had intrusive memories.  There were no significant difficulties in judgment.  The Veteran reported having a good marriage, good relationships with his friends, and he stated that he is "usually really good with people."  Overall, the Veteran reported having solid family and work relationships.  The Veteran reported no difficulty in communicating with co-workers and customers.

In a May 2015 examination addressing the Veteran's TBI, the examiner noted that the Veteran's social interaction was routinely appropriate, and he was always oriented to person, time, place, and situation.  The Veteran's motor activity and visual spatial orientation were normal.  The Veteran had no subjective symptoms.  The Veteran was able to communicate by spoken and written language.  The Veteran's consciousness was normal.  The examiner found that the Veteran's TBI resulted in headaches and mental disorder.  The Veteran's gait was even, and his posture and stance were normal.  The Veteran ambulation and balance were steady without the need for aides for braces.  The Veteran appeared to be comfortable in a seated position, and he did made only a few changes of position for comfort.  The Veteran made intermittent eye contact.  The Veteran was alert, oriented, and he had an appropriate affect.  The Veteran's speech, language, and attention were normal.  The Veteran had no dysarthria, aphasia, or paraphasic errors.  The Veteran's cranial nerves were normal.  The Veteran had no tremor or other abnormal movements, muscle bulk was normal, and no atrophy was noted.  The Veteran's strength, tone, sensation, and reflexes were normal.    The Veteran's communication skills were appropriate, the Veteran followed instructions, and he was able to adapt to change.  The Veteran interacted with coworkers and customers.  The Veteran had no complaints of impairment of memory, attention, concentration, or executive functions.  The Veteran's judgment was normal, and he had no neurobehavioral effects.  

In June 2015, the Veteran indicated that he felt increased energy and motivation, clearer thinking, and a greater ability to find solutions when doing bookwork in his employment.  The clinician assigned a GAF of 62.  The Veteran stated that he had a cousin in the area who would occasionally look after his children in order for the Veteran to spend time with his wife.  

In September 2015, the Veteran was working and had a "good" relationship with his wife.  The Veteran enjoyed hiking, camping, and rafting over the summer.  The clinician noted that the Veteran had significant improvement in his previous mental clouding, and his mood continued to be good.  The clinician assigned the Veteran a GAF of 68.  The Veteran was employed full-time at a casino.  Also in September 2015, the Veteran reported that while he occasionally was stressed by work, he enjoyed it better because he typically worked only six hours at a time and engaged in less lifting.  The Veteran indicated that he and his wife took a vacation for a few days, and family took care of his sons.  

In October 2015, the Veteran complained of increased stress relating to work and relationships.  The Veteran indicated that he made mistakes at work as the result of difficulty concentrating and remembering.  The Veteran reported having some stress in his marriage, but the Veteran reported that he and his spouse were good at attending to stress and resolving conflict in healthy ways.  The Veteran was feeling increasingly disconnected emotionally.  In November 2015, a clinician assigned the Veteran a GAF of 65.  In December 2015, the Veteran reported that he had been written up at work multiple times in the preceding couple of months.  

In March 2016, the Veteran reported that his psychiatric symptoms were moderate and unchanged.  The Veteran was employed at a casino.  The Veteran felt as if work increased his irritability, and the Veteran reported that he had recently been written up.  In April 2016, the Veteran reported that he "took a break from work" and was considering pursuing other careers.  The Veteran indicated that not working improved his mood.  In June 2016, the Veteran indicated that he had quit his job and was doing some blacksmithing in his yard.  The Veteran hoped to move in the future and have space for his work.  In June 2016, a clinician found that the Veteran was unable to maintain occupational functioning as a result of his PTSD.  In August 2016, the Veteran reported that he was fairly close with his siblings.  The Veteran reported that he was a manager at a restaurant from 2006 to 2014.  In September 2016, the Veteran reported that he had stopped working in April 2016 as the result of his psychiatric symptoms.  The Veteran felt as if he could not continue to work.  The Veteran reported that his mood had improved since he stopped working.  

Turning to an analysis of these facts, the Board will address the applicable rating under the TBI facets and the General Rating Formula for Mental Disorders to determine the appropriate disability rating for the Veteran's TBI with cognitive disorder and PTSD.

With regard to the TBI facets, a level of severity of "2" has been assigned for the memory, attention, concentration, and executive function facet because the evidence, for example the results of a May 2012 examination, shows objective evidence on testing of mild impairment resulting in a mild functional impairment.  A greater level of severity is not available because objective testing does not show moderate impairment.  

A level of severity of "2" has been assigned for the judgment facet, which is indicative of moderately impaired judgment.  The weight of the evidence does not support a finding that the Veteran had moderately severely impaired judgment, as would be required for a greater level of severity under this facet.  Clinicians' observations regarding the Veteran's judgment have varied: November 2008, deficiencies in judgment; June 2009, moderately impaired judgment; January 2010, judgment intact; May 2012, mildly impaired judgment, and; May 2015, normal judgment with no significant deficiencies.  The Board finds that the evidence does not demonstrate that for even routine and familiar decisions, the Veteran is occasionally unable to identify, understand, and weigh the alternatives, understand the consequences, and make a reasonable decision.  In this regard, clinicians have consistently found the Veteran to be able to independently manage his finances and activities of daily living, which the Board finds to be inconsistent with a greater rating for this facet.

A level of severity of "1" has been applied for the social interaction facet, which is indicative of social interaction that is occasionally inappropriate.  The weight of the evidence does not support a finding that the Veteran's social interaction is frequently inappropriate, as would be required for a greater level of severity under this facet.  In June 2009, a clinician observed the Veteran to be occasionally socially inappropriate, and in May 2015, an examiner found the Veteran's social interaction to be routinely appropriate.  The evidence does not suggest that the Veteran's social interaction is frequently inappropriate; to the contrary, the Veteran consistently reported enjoying good relationships with his spouse, children, siblings, and friends.  

A level of severity of "0" has been assigned for the orientation facet because the weight of the evidence shows that the Veteran has been oriented to person, time, place, and situation.  While the June 2009 examiner noted that the Veteran was occasionally disoriented, the examiner was commenting on the Veteran's occasional forgetting of appointments.  The Board has considered the Veteran's forgetfulness in its discussion of the memory, attention, concentration, and executive functioning facet, and it does not otherwise find that the evidence suggests that the Veteran was even occasionally disoriented to person, time, place, and situation.  

A level of severity of "0" has been assigned to the motor activity facet because the weight of the evidence does not demonstrate that the Veteran has an impairment of motor activity associated with a TBI, nor does the Veteran so contend.  

A level of severity of "0" has been assigned to the visual spatial orientation facet because the weight of the evidence does not demonstrate that the Veteran has mildly impaired visual spatial orientation such that he occasionally gets lost in unfamiliar surroundings, has difficulty reading maps, or following directions, nor does the Veteran so contend.

A level of severity of "2" has been assigned for the subjective symptoms facet.  The Veteran suffers from three or more subjective symptoms (such as anxiety, insomnia, headache, and arguable hypersensitivity to sound), and these symptoms moderately interfere with work, activities of daily living, and social relationships.

A level of severity of "2" has been assigned for the neurobehavioral effects facet.  While the evidence shows that the Veteran suffers from neurobehavioral effects such as irritability, mood alteration, and lack  of empathy, the evidence does not show that these effects interfere with or preclude workplace interaction, social interaction, or both on most days, or that occasionally require supervision for the safety of the Veteran or others.  

A level of severity of "0" has been assigned for the communication facet because the Veteran has always been able to communicate in and comprehend spoken and written language.  

The Veteran has remained fully conscious throughout the period on appeal.  A total rating based on an altered state of consciousness is not warranted.

Accordingly, because the highest level of severity that the Board has assigned to the above facets is a "2," a rating of 40 percent is warranted under Diagnostic Code 8045.  As noted above, the regulations pertaining to TBI indicate that when, as in the instant case, there is a diagnosis of a mental disorder, emotional/behavioral dysfunction is to be evaluated under the Schedule of Ratings for Mental Disorders set forth above.  The Board finds that the Veteran's condition is better compensated under this Schedule of Ratings, and it will thus evaluate whether the Veteran's TBI with PTSD is entitled to a rating in excess of  70 percent from October 23, 2008, and in excess of 50 percent from April 2, 2012.  

The Board first finds that at no time since October 23, 2008, does the weight of the evidence of record demonstrate the total occupational or social impairment that is associated with a 100 percent disability rating.

In support of this finding, the Board notes that since October 23, 2008, the Veteran's occupational history is characterized by periods of satisfied employment, and more limited periods of unemployment.  The Veteran worked until November 2008 as the manager of a restaurant, and he worked in security for a casino from July 2009 until October 2009, at which time the casino closed.  The Veteran again worked in management at a restaurant from August 2011 to November 2014, and he worked as an assistant manager at a casino from October 2014 until April 2016.  Clinicians have consistently found the Veteran to be capable of independently managing his financial affairs and his activities of daily living.  While a June 2016 clinician found the Veteran to be unable to maintain occupational functioning, the Board simply cannot find that the weight of the evidence supports a finding that the Veteran suffered from the total impairment that is associated with a 100 percent rating at any time.  

With that said, the Board's determination does not diminish the seriousness of the occupational impairment that the Veteran has experienced as a result of his psychiatric symptoms.  Indeed, the Board acknowledges the Veteran's contentions of experiencing difficulties working, including that he was frequently written up at work as a result of his psychiatric symptoms.  The Veteran reported occasional difficulties in motivation and concentration.  For the reasons set forth above, however, and even acknowledging the significance of the Veteran's symptoms, the Board cannot find that the Veteran's degree of occupational impairment approximates the total occupational impairment that is with a 100 percent disability rating.  

Similarly, with regard to the Veteran's social impairment, the Veteran has not before October 23, 2008, shown the total social impairment that is associated with a 100 percent disability rating or the social impairment with deficiencies in most areas that is associated with a 70 percent disability rating.  

With regard to the Veteran's social impairment, the Board notes that the Veteran lived with his girlfriend in November 2008, and the Veteran and his girlfriend were married in April 2009.  The Veteran has consistently described his marriage and his relationship with his children as good.  The Veteran has maintained relationships with his siblings and friends since October 23, 2008.  While the Board acknowledges that the Veteran has occasionally complained of feelings of estrangement from other people, the Board cannot find that the weight of the evidence is consistent with a finding that the Veteran has been totally socially impaired at any time since October 23, 2008.

With a 100 percent evaluation of the Veteran's TBI with PTSD excluded at any time, the Board finds that the Veteran is in receipt of a maximum 70 percent evaluation from October 23, 2008, to April 1, 2012, and the Board thus concludes its analysis addressing this period of time.  The remaining question, then, is whether the Veteran is entitled to a 70 percent disability rating at any time since April 2, 2012.  The Board concludes that the weight of the evidence of record does not demonstrate occupational or social impairment consistent with a rating greater than 50 percent since April 2, 2012.

With regard to the Veteran's occupational impairment, the evidence since April 2, 2012, does not show occupational impairment with deficiencies in most areas that is associated with a 70 percent disability rating.  In support of this finding, the Board again notes that the Veteran was employed as a restaurant manager from April 2012 until November 2014, with the Veteran generally describing his employment positively: in April 2012, the Veteran had not missed work during the past year as a result of his psychiatric symptoms; in November 2012, the Veteran enjoyed interacting with customers; in February 2013, work was going well, and the Veteran was being recognized for his enthusiasm and ideas.  

The Veteran then worked as an assistant manager of a casino from October 2014 to April 2016.  The Veteran generally described his employment positively until approximately October 2015: in March 2015, the Veteran had less stress at work; in April 2015, the Veteran was doing well at work; in September 2015, the Veteran had only occasional work stress; in October 2015, the Veteran had increasing work stress; in December 2015, the Veteran had been written up at work; in March 2016, the Veteran reported having increased irritability at work.  In April 2016, the Veteran was "taking a break" from work and considering pursuing other careers.  In June 2016 and September 2016, the Veteran reported experiencing an improvement in mood after quitting work.  Thus, the Veteran's work history generally shows good performance and a positive outlook towards work until approximately October 2015 until the Veteran quit his job in April 2016.  While the Board acknowledges that the Veteran experienced irritations associated with his employment, it cannot find this occupational history to be consistent with a finding that the Veteran suffers from deficiencies in most areas that would be associated with a 70 percent disability rating or greater.  To that end, the Board notes that clinicians have consistently found the Veteran to be able to handle money, pay bills, and manage his own financial affairs.  

With that said, the Board's determination does not diminish the seriousness of the occupational impairment that the Veteran has experienced as a result of his PTSD.  Indeed, the Veteran states that he has changed jobs and received write-ups as a result of his psychiatric symptoms.  Indeed, the Veteran's PTSD symptoms doubtlessly have a significant impact on his occupational functioning, and it is because of these symptoms that the Veteran has been awarded with staged 70 percent and 50 percent disability ratings.  Of note, a 50 percent rating contemplates difficulty in establishing and maintaining effective work and social relationships.  For the reasons set forth above, however, and even acknowledging the significance of the Veteran's symptoms, the Board cannot find that the Veteran's degree of occupational impairment approximates the symptoms associated with a 70 percent since April 2, 2012.  

Similarly, with regard to the Veteran's social impairment, the evidence since April 2, 2012, does not show social impairment with deficiencies in most areas that is associated with a 70 percent disability rating.  As noted above, the Veteran has consistently described his marriage and his relationship with his children as good and supportive.  The Veteran has maintained relationships with his siblings and friends since October 23, 2008.  While the Board acknowledges that the Veteran has occasionally complained of feelings of estrangement from other people, with the Veteran maintaining positive relationships with family and friends, the Board cannot find that the weight of the evidence is consistent with a finding that the Veteran has had social impairment with deficiencies in most areas that is associated with a 70 percent disability rating.

To that end, the Board notes that clinicians have declined to find that the Veteran had social impairment with deficiencies in most areas at any time since April 2012.  Instead, clinicians indicated that the Veteran's symptoms caused "difficulty in establishing and maintaining effective social relationships" (April 2012), "occasionally interfered" with social relationships (May 2012), and; caused social impairment due to mild or transient symptoms only during periods of significant stress, or; the Veteran's symptoms were controlled by medication.  None of these characterizations, which at worst suggest a "moderate" impairment in social functioning, is consistent with a disability rating greater than the 50 percent rating that is currently assigned.

With that said, the Board's determination does not diminish the seriousness of the social impairment that the Veteran has experienced as a result of his PTSD.  Indeed, the Veteran states that he experiences symptoms such as anger and reclusiveness as a result of his psychiatric symptoms.  Indeed, the Veteran's PTSD symptoms doubtlessly have a significant impact on his social functioning, and it is because of these symptoms that the Veteran has been awarded a 50 percent disability rating since April 2, 2012.  Of note, a 50 percent rating contemplates difficulty in establishing and maintaining effective social relationships.  For the reasons set forth above, however, and even acknowledging the significance of the Veteran's symptoms, the Board cannot find that the Veteran's degree of social impairment approximates the symptoms associated with a 70 percent since April 2, 2012.  

While suicidal ideation is a symptom that is specifically enumerated within the schedular rating criteria for a 70 percent rating, applicable case law explains that it is not simply the presence of a symptom, but the impact that symptom has on the Veteran's social and occupational functioning.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Here, while the record shows that the Veteran may have had sporadic instances of fleeting suicidal ideation, the evidence of record clearly shows the Veteran with significant social and occupational functioning throughout the course of his appeal.  The Veteran also consistently denied experiencing suicidal intent in association with this suicidal ideation.  The suicidal ideation simply was not shown to so impact the Veteran that it could be said that he had occupational and social impairment, with deficiencies in most areas during any quantifiable period since April 2, 2012. 

In making this determination, the Veteran's GAF scores, generally ranging from 50 to 68, have been considered.  The Board finds that these scores, which are reflective of moderate symptoms at worst, and particularly when considered along with the symptoms contained in the associated clinical reports, are inconsistent with  disability ratings in excess of the currently-staged 50 percent and 70 percent ratings.  

In sum, the Board finds that the preponderance of the evidence is against the assignment of ratings greater than 50 percent before October 23, 2008, 70 percent from October 23, 2008, and 50 percent since April 2, 2012.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2016); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra schedular rating.  38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the schedular rating criteria are not inadequate with regard to the Veteran's bilateral shoulder disability, his right hip disability, and his TBI with PTSD because it does not appear that the Veteran has exceptional or unusual symptomatology associated with these disabilities.  Instead, the Veteran merely disagrees with the assigned ratings for the impairment associated with his disabilities.  The Board finds, however, that the Veteran does not have any symptoms that are unusual or are different from those contemplated by the schedular rating criteria.  The symptomatology relating to the Veteran's shoulders and right hip focus primarily on pain, which the Board has considered in its discussion of the schedular criteria.  Moreover, with respect to the Veteran's TBI with PTSD, Vazquez-Claudio directs the Board to consider all of the Veteran's PTSD symptomatology and to determine how these symptoms impact his occupational and social functioning.  As such, the assigned schedular rating has necessarily considered all of the TBI- and PTSD-related symptomatology within the confines of the schedular rating criteria.  Therefore, the available schedular evaluations are adequate.  The Board finds that referral for extraschedular consideration is not warranted.


TDIU

The Veteran contends that he is unemployable due to his service-connected disabilities.  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

If there are two or more service-connected disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, the Veteran's disabilities have met the criteria for a TDIU throughout the period on appeal.  

Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  The term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2016); Moore v. Derwinski, 1 Vet. App. 356 (1991).  A Veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the disability, when it is satisfactorily shown that the Veteran is unable to secure further employment.  38 C.F.R. § 4.18 (2016).  The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Advancing age and nonservice-connected disability may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Turning to the facts in this case, the Board must next determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In this case, the Veteran is service-connected for TBI with PTSD, gastroesophageal reflux disease (GERD), tinnitus, a back disability, a bilateral shoulder disability, a right hip disability, headache, and hypertension.  

The Board finds that the Veteran's June 2007 claim for an increased rating was effectively a claim of entitlement to a TDIU.  The evidence shows that the Veteran completed high school, and he pursued an online associate's degree until 2008, at which time he discontinued his studies.  

The evidence shows that the Veteran was employed as a restaurant manager from the time of his claim until November 2008.  In July 2007, the Veteran self-reported that his primary limitations in the workplace were secondary to his pain issues.  In an August 2007 examination addressing the Veteran's shoulders, the Veteran reported that he received help at work when taking out the trash and lifting cans over shoulder height.  The Veteran reported that he missed work once or twice monthly; when the Veteran was at work, he was less productive as the result of pain.  The Veteran tried not to lift, and he reported that kneeling and squatting were painful.  In April 2008, a clinician found the Veteran to be capable of managing his financial affairs.  In May 2008, it was noted that the Veteran worked full time as a manager at a fast food restaurant, and the Veteran attended school full time.  The Veteran was "really enjoying" his work, and he wanted to train to be a manager.  In November 2008, an examiner noted that the Veteran had been unemployed for about three weeks after quitting his job.  The Veteran attributed his unemployment to his difficulties with attention, memory, and accuracy.  

The evidence suggests that the Veteran was unemployed from November 2008 to July 2009 (though in certain medical records, the Veteran indicated that he was chopping firewood during this time), at which time the Veteran began working in security at a casino.  The Veteran left this position when the casino closed in October 2009.

The evidence suggests that the Veteran was again unemployed from October 2009 to August 2011 (though other records, for example from November 2012, suggest that the Veteran began working sometime in 2010).  In a January 2010 psychological evaluation conducted in association with the Veteran's claim for SSA benefits, the Veteran cited pain and insomnia as his primary impediments to working.  The Veteran indicated that he stopped working in November 2008 because shift work and long hours affected his pain level, which resulted in his withdrawal from work.  

In August 2011, the Veteran resumed employment, working as a shift manager at a restaurant until October 2014 or November 2014.  In April 2012, the Veteran aspired to become the manager of the restaurant, and he reported that he had not canceled or left work for psychiatric reasons during the past year.  The Veteran could work through moderate distractions from symptoms with brief breaks.  The Veteran wanted to take training in the ministry either as a hobby or career.  

In April 2012, the SSA determined that the Veteran retained the functional capacity to perform light work, except that he should not be required to climb ladders, ropes, and scaffolds any more than on an occasional basis.  The Veteran was further limited to work that would require only occasional interaction with the public, co-workers, and superiors.  In November 2012, the Veteran worked full-time as a manager, enjoyed being around customers, and found his job beneficial.  In November 2013, the Veteran reported that he had changed positions at work and served at that time as a manager.  In January 2014, the Veteran was employed at a restaurant and had to stand for hours as part of his job.  In September 2014, the Veteran reported that he had been employed at restaurant for nine years.  

The Veteran quit his job at the restaurant in October 2014.  The restaurant indicated that the Veteran had left its employment in order to pursue another job opportunity.  The employer indicated that the Veteran had not lost any time from work due to disability.  

In October 2014, the Veteran began working as an assistant manager at a casino, where he continued working until April 2016.  In May 2015, the Veteran reported that he worked 30 hours weekly and enjoyed the work.  Also in May 2015, an examiner opined that the Veteran's bilateral shoulder disability did not impact his ability to perform any sort of occupational task.  In May 2015, an examiner addressing the Veteran's hip disability noted that the Veteran worked at a casino for 30 hours weekly.  The Veteran denied missing work.  The Veteran's current employment had lasted for a year and was part active and part sedentary.  The Veteran's right hip disability did not impact his ability to perform any sort of occupational task.  In May 2015, an examiner indicated that the TBI did not impact the Veteran's ability to work.  The examiner, upon review of the Veteran's physical symptomatology, opined that the Veteran was able to perform sedentary and non-sedentary tasks of employment.  The Veteran was able to sit, stand, walk, hold, bend, lift, carry, drive, and operate office machinery.   The Veteran's communication skills were appropriate, the Veteran followed instructions, and he was able to adapt to change.  The Veteran interacted with coworkers and customers.  

In June 2015, the Veteran stated that he had worked 30 hours weekly for a casino since August 2014, and he stated that he left his previous job because of disability.  The Veteran stated that intrusive memories caused him to have panic attacks, which kept him from continuing work.  The Veteran's diminished memory made it impossible for him to master and carry out tasks for work.  Interactions with people made him extremely irritable and left him wanting to hurt himself and others.  The Veteran indicated that he had never earned more than $16 thousand annually.  

In July 2015, an examiner addressing the Veteran's back disability opined that there was no objective evidence to suggest that the Veteran's back disability impacted his ability to sit, communicate, follow instructions, remember, concentrate, interact with coworkers and clients, or engage in other elements of sedentary or partially sedentary social and occupational abilities.  The examiner indicated that the Veteran would have difficulty with prolonged weight-bearing activities including standing, twisting, turning, lifting and carrying greater than 50 pounds, walking, bending, and stooping.  

In July 2015, a psychologist opined that the Veteran would be able to perform sedentary tasks associated with employment, such as communicating, following instructions, using judgment, showing insight, thinking abstractly, adapting to change or stress, and interacting.  The psychologist noted that the Veteran was currently working as an assistant manager at a casino and was "doing well" at his job.  The examiner indicated that the Veteran's psychiatric symptoms did not preclude employment.  

In July 2015, the Veteran's employer did not know whether the Veteran had lost any time from work as a result of disability.  The employer noted that as a concession, other employees would do duties that might be at all strenuous on the Veteran's back, but such concessions did not affect the Veteran's hours.  

In September 2015, the Veteran was working.  The Veteran reported that while he occasionally was stressed by work, he enjoyed it better because he typically worked only six hours at a time and engaged in less lifting.  In October 2015, the Veteran complained of increased stress relating to work, and he indicated that he made mistakes at work as the result of difficulty concentrating and remembering.  The Veteran indicated that he worked only because he would be homeless if he did not.  The Veteran indicated that his psychological symptoms led to him switching jobs because of "poor work ability".  

In November 2015, the Veteran's employer noted that the Veteran believed that he had a qualifying physical or mental impairment that interfered with his job performance or accessing a benefit of employment.  The employer indicated that the Veteran complained of memory issues that caused him to forget tasks, lose his place, and complete tasks slowly.  The Veteran indicated that his mental health issues caused him to have a need to isolate himself.  As an accommodation, the employer indicated that it made checklists and a shift schedule for the Veteran, and it assigned times for task completion.  In December 2015, the Veteran reported that he had been written up at work multiple times in the preceding couple of months.  

The Veteran quit his job at the casino in April 2016, at which time he reported that he "took a break from work" and was considering pursuing other careers.  The Veteran indicated that not working improved his mood.  In June 2016, the Veteran indicated that he had quit his job and was doing some blacksmithing in his yard.  The Veteran hoped to move in the future and have space for his work.  In June 2016, a VA psychologist indicated that due to the functional impairment caused by the Veteran's PTSD, the Veteran had been unable to maintain occupational functioning.  The psychologist expressed hope that financial assistance would be available to the Veteran "in the interim".  

In July 2016, the Veteran stated that he had not worked since April 2016.  The Veteran stated that he told his therapist that he could not continue to work, and when he worked, he was consistently "reprimanded and punished for functional and mental issues".  The Veteran indicated that before working at the casino, his previous employer had transferred him repeatedly.  The Veteran could not work without "extreme detriment" to himself and his family.  The Veteran indicated that a TDIU was warranted because of his pain, need to use the restroom, and aversion to people.  The Veteran indicated that work caused flare-ups of his symptoms and mental stress, which destroyed relationships.  

Upon review of this evidence, the Board finds that the evidence favors the award of a TDIU as of April 2016, when the Veteran ended his employment with a casino.  The evidence suggests that the Veteran has been unemployed since that time, and a June 2016 psychologist opined that the Veteran had been unable to maintain occupational functioning due to his PTSD symptoms.  Thus, as of April 2016, the award of a TDIU is appropriate.

The Board cannot find, however, that the weight of the evidence favors the award of a TDIU before April 2016.  Before that time, the Veteran had been largely employed throughout the period on appeal, with gaps in employment occurring only between November 2008 and July 2009, and October 2009 and August 2011.  The evidence does not suggest, nor does the Veteran contend, that the Veteran's periods of employment before April 2016 were "marginal," in the sense of earning an annual income less than the poverty threshold for one person, or working in a protected environment such as a family business or sheltered workshop.  
  
Furthermore, the weight of the medical evidence from this time, including opinions from April 2012, May 2015, July 2015,  is against a TDIU.  The Board finds no opinions of record from this time finding that the Veteran was unable to obtain or maintain substantially gainful employment.  While the Board acknowledges that the Veteran attributed his unemployment to service-connected psychiatric symptoms (for example in November 2008) and to pain (for example in January 2010), clinicians during this time were unable to agree with the Veteran's assessment of his ability to obtain and maintain substantially gainful employment. Furthermore, the Board has noted that in April 2012, the SSA determined that the Veteran, with some exceptions, retained the capacity to perform light work.  The Board thus finds that the weight of the medical evidence is against a finding that before April 2016, the Veteran was unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.  

The Board does not doubt that the Veteran's service-connected disabilities had an effect on his employability before April 2016, as evidenced by his combined disability rating, which ranged from 70 percent to 90 percent during this time.  The weight of the evidence, however, does not support a finding that his service-connected disabilities precluded his participation in substantially gainful employment before April 2016.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a), 4.1 (2016).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, upon a thorough review of the evidence of record, the Board finds that before April 2016, the Veteran was not precluded from engaging in substantially gainful employment as a result of his service-connected disabilities.  As such, the benefit of the doubt doctrine is inapplicable, and the claim for TDIU before April 2016 must be denied.  38 C.F.R. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for a left shoulder disability after December 1, 2013, is denied.  

A rating in excess of 10 percent for a right shoulder disability after December 1, 2013, is denied.  

A rating in excess of 10 percent for a right hip disability after December 1, 2013, is denied.  

From June 14, 2007, to April 18, 2008, a rating of 50 percent for residuals of a TBI, including PTSD, is granted, subject to the laws and regulations governing the award of monetary benefits.  

A rating in excess of 50 percent for residuals of a TBI, including PTSD, from April 19, 2008, to October 23, 2008, in excess of 70 percent from October 23, 2008, and in excess of 50 percent from April 2, 2012, is denied.

For the period prior to April 1, 2016, a TDIU is denied.

For the period from April 1, 2016, a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.  




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


